¶19 (concurring) —Although I entirely agree with the majority’s determination that sections 1 and 2 of Substitute Senate Bill (SSB) 6078 are exempt from referendum, I feel it is necessary to respond to one point that Justices Sanders and J.M. Johnson make in their dissents. They suggest that the secretary of state violated his statutory and constitutional duties to allow the petitioners’ referendum petition to circulate. These dissenters indicate that the secretary’s withholding of the referendum, for the reason that the measure to which it applied contained a so-called “emergency clause,” caused the referendum to fail because, in the words of one of the dissenters, “there is simply insufficient time remaining to obtain requisite signatures.” Dissent at 681 (Sanders, J.).
Alexander, C.J.
¶20 It is important to note that the time within which referendum petitions can be filed is very constricted. This is not due to any decision of this court or of the secretary of state. Rather, it is due to a provision in our state constitution which provides that “[Referendum petitions against measures passed by the legislature shall be filed with the secretary of state not later than ninety days after the final adjournment of the session of the legislature which passed the measure on which the referendum is demanded.” Wash. Const, art. II, § 1(d) (emphasis added). The plain fact is that referendum petitioners, even those armed with the full 90 days within which to obtain signatures equal to four per*680cent of the number of persons voting in the last gubernatorial election, are faced with a difficult task.
¶21 The question of whether the secretary of state can refuse to accept a proposed referendum measure for processing, and potentially let the time clock on it run out, simply because the act that the petitioners would submit to the voters contains an emergency clause, is a significant question that this court may find it necessary to address at some future time. It is not, however, necessary or proper for us to do so in the instant case because resolution of that issue is not required. I say that because the challenged sections of SSB 6078 are exempt from referendum. Thus, the aforementioned time limits set forth in the constitution have no application here. Consequently, whether the secretary of state wrongly withheld the referendum petition for all or a portion of the 90-day period is simply not material.
Fairhurst, J., concurs with Alexander, C.J.